Order, Supreme Court, New York County (Richard Lowe, III, J.), entered May 17, 1999, granting plaintiffs motion to restore the action to the trial calendar with respect to plaintiffs claim for use and occupancy, and, insofar as appealed from as limited by the briefs, denying the motion with respect to plaintiffs claim for tortious interference with contractual relations, unanimously affirmed, without costs.
The IAS Court correctly held that plaintiffs claim that defendant’s holding over constituted a tortious interference with a lease plaintiff had entered into with a prospective tenant is a mere restatement of plaintiffs breach of information claim which was dismissed by this Court on a prior appeal (248 AD2d 106, lv dismissed 92 NY2d 947). Since we held that the claim for consequential damages under the cause of action for breach of contract could not proceed, the IAS Court properly refused to restore for lack of merit plaintiffs cause of action for tortious interference. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.